Atkinson, J.
1. The estoppel sought to be set up in this ease against the claimant, on account of his having assented to the contract by his infant son and attested the mortgage on the crop, is one which, if sufficient in law and fact, may be set up at law. Georgia Pacific Railway Co. v. Strickland, 80 Ga. 776 (6 S. E. 27, 12 Am. St. R. 282); Equitable *283Loan & Security Co. v. Lewman, 124 Ga. 190 (52 S. E. 599, 3 L. R. A. (N. S.) 879); United States Fidelity & Guaranty Co. v. Koehler, 161 Ga. 934 (132 S. E. 64).
No. 7757.
February 20, 1931.
2. The ease is not one in equity, nor does it involve any issue or subject-matter of which the Supreme Court rmder the constitution of this State (Acts 1916, p. 19; Park’s Code Supp. 1922, § 6502; Michie’s Code, § 6502) should take jurisdiction of the writ of error. The case is therefore transferred to the Court of Appeals which has jurisdiction of the writ of error. See Taylor Lumber Co. v. Clark Lumber Co., 159 Ga. 393 (125 S. E. 844) ; Lexington Presbyterian, Church v. Reid, 147 Ga. 225 (93 S. E. 208) ; Long v. Lynch Enterprise Finance Corporation, 166 Ga. 497 (142 S. E. 579) ; United States Fidelity & Guaranty Co. v. Koehler, supra.

Transferred to Court of Appeals.


All the Justices concur.

J. M. Lang, for plaintiff.
J. PL. Paschall, for defendants.